ACCEPTED
                                                                                                    06-15-00022-CR
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                               5/13/2015 3:09:39 PM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK

                         FOR THE SIXTH COURT OF APPEALS
                              AT TEXARKANA, TEXAS
                                                                             FILED IN
SONYA KAY HARGETT                            §                        6th COURT OF APPEALS
        Appellant                            §             CASE NO. 06-15-00022-CR
                                                                        TEXARKANA, TEXAS
VS.                                          §                        5/13/2015 3:09:39 PM
                                             §             TRIAL COURT DEBBIE
                                                                          NO. 09-0447X
                                                                                  AUTREY
STATE OF TEXAS                               §                                Clerk
         Appellee                            §

                        MOTION FOR EXTENSION OF TIME TO
                             FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, SONYA KAY HARGETT, the Appellant herein, and moves the Court

for an extension of time to file Appellant’s Brief in this cause, pursuant to Rules 38.6 and 10.5

(b) of the Texas Rules of Appellate Procedure, and in support thereof would show the Court as

follows:

                                            I.

       The Appellant in this cause was convicted in the 71st District Court, Harrison County,

Texas in cause number 09-0447X for the offense of Driving While Intoxicated- Enhanced.

                                            II.

       The Reporter’s record was filed on April 14, 2015. The Appellant’s Brief is due on or

about May 14, 2015.

                                            III.

       The Appellant hereby request an extension of time to file Appellant’s Brief.          The

undersigned counsel has not had an adequate opportunity to prepare the Appellant’s Brief for the

following good and sufficient reasons:

       Counsel is currently standby counsel in Cause No. 241-1467-12; State of Texas v. James

Calvert, in Smith County, Texas. In this case, the State is seeking the death penalty and Counsel



                                                   1
has been in individual voir dire almost daily since April 24, 2015. Counsel request addtional

time to prepare the appellant brief. Counsel will have a break in voir dire from May 14, 2015

until May 26, 2015. This motion is not made for purposes of delay only, but in the interest of

justice, and to meet my obligations to my client and this court, and to accomplish the design of

this appeal, which to do substantial justice to appellant. Tex.R.App.P. 44(b). Counsel has not

been granted any previous extensions, therefore counsel respectfully requests an additional thirty

(30) days to prepare and file the brief herein.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant’s

Brief for an additional thirty (30) days, to June 13, 2015.

                                                  Respectfully submitted,




                                                  ____________________________
                                                  JASON D. CASSEL
                                                  Texas State Bar No. 24006970
                                                  P.O. Box 2649
                                                  Longview, Texas 75606
                                                  Telephone 903-757-8449
                                                  Facsimile 903-758-7397
                                                  ATTORNEY FOR THE APPELLATE
                                                  SONYA KAY HARGETT


                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was mailed to ,

Harrison County District Attorney, P.O. Box 776, Marshall, Texas 75670, on this the 13TH day

of May, 2015.

                                                  _________________________________
                                                  JASON D. CASSEL



                                                     2
                         FOR THE SIXTH COURT OF APPEALS
                              AT TEXARKANA, TEXAS

SONYA KAY HARGETT                           §
        Appellant                           §             CASE NO. 06-15-00022-CR
VS.                                         §
                                            §             TRIAL COURT NO. 09-0447X
STATE OF TEXAS                              §
         Appellee                           §

                                        ORDER

       Appellant’s Motion to Extend Time to File Appellant’s Brief having been presented to

the Court; and the Court having considered same it is GRANTED. IT IS THEREFORE

ORDERED that Appellant’s Brief shall be due on or before June 13, 2015.

       SIGNED this _________ day of ______________________, 2015.




                                                    ___________________________________
                                                    PRESIDING JUSTICE




                                                3